Case 5:20-cv-00453-MTT Document 1-1 Filed 11/23/20 Page 1 of 3

JS44 (Rev, 10/2020 NDGA)

CIVIL COVER SHEET

The JS civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by

local rules of court

This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket reeord. (SEE INSTRUCTIONS ATTACHED)

 

I. (a) PLAINTIFF(S)
Ashley Diamond

(b) COUNTY OF RESIDENCE OF FIRST LISTED
PLAINTIFF Chatham
(EXCEPT IN US. PLAINTIFF CASES)

(c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND

E-MAIL ADDRESS)

See attachment

 

DEFENDANT(S)

Timothy Ward; Sharon Lewis; Javel Jackson; Ahmed Holt;
Robert Toole; Benjamin Ford; Jack Sauls; Brooks Benton;
Grace Atchison; LaChesha Smith; Aretha Smith; and
Rodney Jackson

COUNTY OF RESIDENCE OF FIRST LISTED
DEFENDANT Fulton
(IN US, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES. USE THE LOCATION OF THE TRACT OF LAND
INVOLVED

ATTORNEYS a kxowy)

Christopher M. Carr, Attorney General for the State of
Georgia

Jennifer Ammons, General Counsel for Georgia Department
of Corrections

 

Il. BASIS OF JURISDICTION

(PLACE AN*X™ IN ONE BOX ONLY)

PLE DEF
[Ys FEDERAL QUESTION

O1
(U.S, GOVERNMENT NOT A PARTY)

Ute DIVERSITY EL

(INDICATE CITIZENSHIP OF PARTIES
Ol,

Oh US, GOVERNMENT

PLAINTIFF

CI. U.S, GOVERNMENT
DEFENDANT
IN ITEM II)

 

Oo CITIZEN OF THIS STATE

ti CITIZEN OF jievuiwecells
OO CITIZEN OR SUBJECT OF A El

FOREIGN COUNTRY

Il. CITIZENSHIP OF PRINCIPAL PARTIES

(PLACE AN “X" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)

(FOR DIVERSITY CASES ONLY)

PLE DEF

ee Ee
O,

O.

INCORPORATED OR PRINCIPAL
PLACE OF BUSINESS IN THIS STATE

INCORPORATED AND PRINCIPAL
PLACE OF BUSINESS IN ANOTHER STATE

FOREIGN NATION

 

IV. ORIGIN (PLACE AN “X “IN ONE BOX ONLY)
(7): onscm Al

PROCEEDING STATE COURT APPELLATE COURT

MULTIDISTRICT
8 LITIGATION
DIRECT FILE

C1: REMOVED FROM Ch REMANDED FROM Oi. REINSTATED OR
REOPENED

TRANSFERRED FROM
5 ANOTHER DISTRICT
(Specify District)

APPEAL TO DISTRICT JUDGE
7 FROM MAGISTRATE JUDGE
JUDGMENT

OJ MULTIDISTRICT
6 LITIGATION -
TRANSFER

 

V. CAUSE OF ACTION (CITE THE US. CIVIL STATUTE L

JURISDICTIONAL STATUTES t

NDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
NLESS DIVERSITY)

42 U.S.C. Section 1983 - failure to protect from sexual assault, failure to provide medically necessary care, and failure to
train and supervise in violation of the Eighth Amendment, sex discrimination in violation of the 14th Amendment Equal

Protection Clause

(IF COMPLEX, CHECK REASON BELOW)

O 1. Unusually large number of parties
7
Os

O 2. Unusually large number of claims or defenses
CJ 3. Factual issues are exceptionally complex
O 4. Greater than normal volume of evidence

Do

O 5. Extended discovery period is needed

Oo 6. Problems locating or preserving evidence

Pending parallel investigations or actions by government.
Multiple use of experts.

CT 9. Need for discovery outside United States boundaries

Existence of highly technical issues and proof.

 

CONTINUED ON REVERSE

POR OFFICE USE ONLY

RECEIPT # AMOUNT $

MAG JUDGE

JUDGE

APPL YING IFP

NATURE OF SUIT

MAG JUDGE (IFP)

CAUSE OF ACTION

 
Case 5:20-cv-00453-MTT Document1-1 Filed 11/23/20 Page 2 of 3

Vi. NATU RE OF SUIT (PLACE AN @X" IN ONE BOX ONLY)

CONTRACT - °0" MONTHS DISCOVERY TRACK
LJ 150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF JUDGMENT
(182 RECOVERY OF DEFAULTED STUDENT
LOANS (Exel Veterans)
(2) \5) RecovERY OF OVERPAYMENT OF
VETERAN'S BENEFITS

CONTRACT - "4" MONTHS DISCOVERY TRACK
110 INSURANCE
(20 MARINE
130 MILLER ACT
140 NEGOTIABLE INSTRUMENT
181 MEDICARE ACT
160 STOCKHOLDERS’ SUITS
190 OTHER CONTRACT
198 CONTRACT PRODUCT LIABILITY
196 PRANCHISE

REAL PROPERTY - "4" MONTHS DISCOVERY
TRACK

210 LAND CONDEMNATION

220 FORECLOSURE

230 RENT LEASE & EJECTMENT

240 TORTS TO LAND

245 TORT PRODUCT LIABILITY

290 ALL OTHER REAL PROPERTY

TORTS - PERSONAL INJURY
DISCOVERY TRACK
310 AIRPLANE
315 AIRPLANE PRODUCT LIABILITY
320 ASSAULT LIBEL & SLANDER
330 FEDERAL EMPLOYERS’ LIABILITY
340 MARINE
348 MARINE PRODUCT LIABILITY
350 MOTOR VEHICLE
358 MOTOR VEHICLE PRODUCT LIABILITY
360 OTHER PERSONAL INJURY
362 PERSONAL INJURY - MEDICAL
MALPRACTICE
36S PERSONAL INJURY - PRODUCT LIABILITY
Ei 367 PERSONAL INJURY - HEALTH CARE
PHARMACEUTICAL PRODUCT LIABILITY
[368 ASBESTOS PERSONAL INJURY PRODUCT
LIABILITY

 

MONTHS

TORTS - PERSONAL PROPERTY - "4" MONTHS
DISCOVERY TRACK

370 OTHER FRAUD

371 TRUTH IN LENDING

380 OTHER PERSONAL PROPERTY DAMAGE
~ 38S PROPERTY DAMAGE PRODUCT LIABILITY

BANKRUPTCY - °0" MONTHS DISCOVERY TRACK

422 APPEAL 28 USC 158
423 WITHDRAWAL 28 USC 187

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK
440 OTHER CIVIL RIGHTS
44) VOTING
442 EMPLOYMENT
443 HOUSING) ACCOMMODATIONS
445 AMERICANS with DISABILITIES - Employment
446 AMERICANS wrth DISABILITIES ~ Other
448 EDUCATION

IMMIGRATION - "0" MONTHS DISCOVERY TRACK
462 NATURALIZATION APPLIC ATION
465 OTHER [IMMIGRATION ACTIONS

PRISONER PETITIONS - "0° MONTHS DISCOVERY
TRACK

463 HABEAS CORPUS- Alien Detainee

$10 MOTIONS TO VACATE SENTENCE

$30 HABEAS CORPUS

538 HABEAS CORPUS DEATH PENALTY

340 MANDAMUS & OTHER

$50 CIVIL RIGHTS - Filed Pro se

535 PRISON CONDITION(S) - Filed Pro se

560 CIVIL DETAINEE CONDITIONS OF
CONFINEMENT

PRISONER PETITIONS - “4" MONTHS DISCOVERY

ACK
I ] $50 CIVIL RIGHTS - Filed by Counsel

SSS PRISON CONDITION(S) - Filed by Counsel
FORFEITURE/PENALTY - "4" MONTHS DISCOVERY
TRACK

] 625 DRUG RELATED SEIZURE OF PROPERTY
21 USC 881
(CD) 690 OTHER

LABOR - “4* MONTHS DISCOVERY TRACK
710 FAIR LABOR STANDARDS ACT
720 LABOR/MGMT_ RELATIONS.
740 RAILWAY LABOR ACT
751 FAMILY and MEDICAL LEAVE ACT
790 OTHER LABOR LITIGATION
4 79) EMPL RET INC SECURITY ACT

PROPERTY RIGHTS - "4" MONTHS DISCOVERY
TRACK

! ] 820 COPYRIGHTS

$40 TRADEMARK
880 DEFEND TRADE SECRETS ACT OF 2016 (DTSA)

PROPERTY RIGHTS - "8" MONTHS DISCOVERY

TRACK

[-] 830 PATENT

[J 835 PATENT-ABBREVIATED NEW DRUG
APPLICATIONS (ANDA) - a'k/a
Hatch-Waxman cases

 

SECURITY - "0" MONTHS DISCOVERY

ie
=

[861 HEA (139587)
262 BLACK LUNG (923)
463 DIWC (40%g))
863 DIWW (40%(g))
864 SSID TITLE XVI
865 RSI (405(g))

 

FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
TRACK

{ ] 70 TAXES (US Pi fT or Defendant)

oO 87) IRS - THIRD PARTY 26 USC

 

 

 

OTHER STATUTES - "4" MONTHS DISCOVERY
TRACK
375 FALSE CLAIMS ACT
376 Qu Tam 31 USC 372%a)
400 STATE REAPPORTIONMENT
430 BANKS AND BANKING
450 COMMERCEACC RATESETC
460 DEPORT ATION
470 RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS
420 CONSUMER CREDIT
485 TELEPHONE CONSUMER PROTECTION ACT
496 C ABLE/SATELLITE TV
890 OTHER STATUTORY ACTIONS
89) AGRICULTURAL ACTS
893 ENVIRONMENTAL MATTERS
895 FREEDOM OF INFORMATION ACT 899
oO 599 ADMINISTRATIVE PROCEDURES ACT
REVIEW OR APPEAL OF AGENCY DECISION
oO 950 CONSTITUTIONALITY OF STATE STATUTES

 

OTHER STATUTES - "8" MONTHS DISCOVERY
TRACK

 

 

= 410 ANTITRUST
880 SECURITIES / COMMODITIES / EXCHANGE

OTHER STATUTES - “0” MONTHS DISCOVERY
TRACK

[1 296 ARBITRATION
(Confirm / Vacate / Order { Modify)

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE
TYPE. SEE LOCAL RULE 26.3

 

VII. REQUESTED IN COMPLAINT:

CHECK IF CLASS ACTION UNDER F.R.Ciy.P. 23
NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

 

JURY DEMAND LI yes

DEMANDS

 

 

VIIL RELATED/REFILED CASE(S) IF ANY

JUDGE

DOCKET NO.

 

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
CO) PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(C)2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.

(C3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(4 APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME

BANKRUPTCY JUDGE.

COS REPETITIVE CASES FILED BY PRO SE LITIGANTS.
(16. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):

7. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.
DISMISSED. This case [1] 1S

(71 IS NOT (check one box) SUBSTANTIALLY THE SAME CASE.

, WHICH WAS

 

    

SIG WERE OFATTORNE OF RECORD

L
if /23 [2020

/ DATE

 
Case 5:20-cv-00453-MTT Documenti1-1 Filed 11/23/20

CIVIL COVER SHEET ATTACHMENT
Attorneys for Plaintiff

Elizabeth Littrell

Southern Poverty Law Center
PO Box 1287

Decatur, Georgia 30031

Phone: (404) 221-5876

Fax: (404) 221-5857

Email: beth. littrell@splcenter.org

Tyler Rose Clemons

Southern Poverty Law Center

201 St. Charles Avenue, Suite 2000
New Orleans, Louisiana 70170
Phone: (504) 526-1530

Fax: (504) 486-8947

Email: tyler.clemons@splcenter.org

Maya G. Rajaratnam

Southern Poverty Law Center

400 Washington Ave

Montgomery, AL 36104

Phone: (334) 956-8307

Fax: (334) 956-8481

Email: maya.rajaratnam@splcenter.org

A. Chinyere Ezie

Center for Constitutional Rights
666 Broadway, 7th Floor

New York, NY 10012
Phone/Fax: (212) 614-6467
Email: cezie@ccrjustice.org

Page 3 of 3

 
